     Case: 1:20-cv-01908-DAP Doc #: 96 Filed: 10/23/20 1 of 1. PageID #: 2948




                             UNITED STATES DISTRICT COURT                     Approved.
                              NORTHERN DISTRICT OF OHIO                       It is SO ORDERED.
                                   EASTERN DIVISION                           s/Dan Aaron Polster
                                                                              United States District Judge
A. PHILIP RANDOLPH INSTITUTE OF OHIO, et al.,                                 Oct. 23, 2020
                       Plaintiffs,

v.

                                                              Case No. 1:20-cv-01908
FRANK LAROSE, in his official capacity as Secretary
of State of Ohio,
                                                              Hon. Dan Aaron Polster

                       Defendant.



                           NOTICE OF STIPULATED DISMISSAL

         PLEASE TAKE NOTICE that pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of

Civil Procedure, all Parties stipulate to the dismissal of all claims herein as against Frank

LaRose, in his official capacity as Ohio Secretary of State, with prejudice and without costs and

fees to any party. The dismissal of this case will automatically dissolve the previously entered

injunction. See Rodriquez v. 32nd Legislature of Virgin Islands, 859 F.3d 199, 207 (3d Cir.

2017).



 Dated: October 22, 2020                            Respectfully submitted,
